Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.6 Page 1 of 9




             EXHIBIT
               A
             Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.7 Page 2 of 9




\ /J
csc                                                                                                                                                                                                 ÿÿ
012345ÿ17ÿ859345ÿ17ÿ9145                                                                                                                                                         923
                                                                                                                                                                                       5ÿ9145 5ÿ
                                                                                                                                                                                        22
                                                                                                                                                                                         ÿ
                                                                                                                                                                                           05 9ÿ
                                                                                                                                                                                                    
                                                                                                                                                                                                             
  939!ÿ"1 242                               #$
                                                 %)$-&3ÿ(%).3*ÿ+,$&)4).-5)&./ÿ23
                                                                              &ÿ#01
                                                23      )%$   ,ÿ
                                                               #&               *-%,67ÿ8.9*.,:$3,;ÿ<+=>8>?+
                                                @AB ÿ=  .
                                                        $$
                                                         9& ÿ(%99
                                                                /ÿ <)
                                                8.9*.,:$3,;ÿ<+ÿBCDED7BFGH
                                                                                 #$
                                                                                 +,%$$.$&6ÿÿ(%
                                                                                            L<ÿ)MK
                                                                                                *ÿ(.    )&&ÿ%)ÿ,ÿOJHÿ2%
                                                                                                                     FBF/KA%E9$6ÿ23*-%,6
I 232!
                                                                                                    *N
I 232!ÿ8595                                                                    #$%$&ÿ(%)*ÿ(.)&ÿPÿ2%/K%9$6ÿ23*-%,6
325ÿ17ÿ4231                                                                  <%4./ÿ(%*.96ÿ=3J:.,:;ÿ==2ÿJQNQ%ÿR9K&ÿS3K,$%.,ÿT3)/&U&%JÿL,,ÿ4/Vÿ#$%$&ÿ(%)*
                                                                                 (.)&ÿPÿ2%/K%9$6ÿ23*-%,6
                                                                                 <%
                                                                                 (.)&4ÿ./Pÿ
                                                                                           ÿ(%
                                                                                             2%*.
                                                                                                /K96%ÿ9=$63ÿJ23
                                                                                                              :.*-,:;%ÿ=,=62ÿ
                                                                                                                           ÿYBJEQNFQG%BÿR9
                                                                                                                                        DFKA&ZÿS3K,$%.,ÿT3)/&U&%JÿL,,ÿ4/Vÿ#$%$&ÿ(%)*
W2259ÿ05X
145 2[\ÿ!]5                                                                 #K**3,/Q23*-9%.,$
0295ÿ17ÿ4231                                                                 23,$)%5$
"192^5 4!                                                                    #%,ÿ_K%,ÿ23K,$6ÿ<./$).5$ÿ23K)$;ÿ̀a
" 5b57595 45ÿ01                                                               M3$ÿ#U3c,
d9334231 ÿ8595                                                               `$%U
25ÿ8595ÿ1 ÿ"8"                                                               BBQBGQ@E@E
 e59ÿ19ÿ]]59 45ÿ5                                                         @Bÿ<%6/
f93^3!ÿ8595ÿf                                                               2#2
g1eÿ8595                                                                       1&)/3,%9ÿ#&)4.5&
#&,J&)ÿL,h3)*%$.3,i                                                              ?6
                                                                                 DEB%7,HÿOSV D7ÿM3
                                                                                                GB@)JE
5L,3h,3/)*%
         $.$K$$.&3ÿ,%ÿÿ59&3:,%$%9ÿ.3,-&.J,ÿ.33,,Vÿÿ$aU
                                                    U./&ÿ$ÿ))%&,5/.-*.
                                                                    .&$,$%$ÿ9.ÿ/h3ÿ))&*ÿ
                                                                                      /-./3ÿ,h3/).Nÿ)9&&5ÿh33))Jÿ.ÿ,j$&&&)--).,&:$.;,ÿ,:3ÿ$$U.h&.5ÿJ%3$.53K,*&
                                                                                                                                                            ÿ%,,J$ÿ/h3ÿ%)c%
                                                                                                                                                                         ,Jÿ)$J%.j,.:,ÿ:$Uÿ%&-ÿ%-$)$3%-5)U.%&$J&ÿÿJ%355$.K3*&
                                                                                                                                                                                                                           ,V,$Y/ZVÿL$ÿJ3&/ÿ,3$
                                                               1ÿ 13ÿ]125 23ÿ5!kÿ]5 5ÿ1ÿ12ÿ5 ÿ!19ÿ95 ]1 5ÿ21ÿ"8"
                                     @ABÿ=.$$9&ÿ(%99/ÿ<).4&;ÿ8.9*.,:$3,;ÿ<&9%c%)&ÿBCDED7BFGHÿÿÿYDDDZÿFCE7@DD@ÿÿÿlÿÿÿ/3-m5/5:93N%9V53*
  Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.8 Page 3 of 9




Ryan M. Nord (11140)
SAGE LAW PARTNERS, LLC
140 North Union Ave., Suite 220
Farmington, Utah 84025
Tel: (801) 438-7120
Fax: (801) 438-7121
Email: mord@sagelawpartners.com

Attorneys for Plaintiffs



                            IN THE SEVENTH DISTRICT COURT
                           SAN JUAN COUNTY, STATE OF UTAH



 DAVIS FAMILY LODGING, LLC D/B/A
 BLUE MOUNTAIN HORSEHEAD INN,                                        SUMMONS

             Plaintiff,
 -vs-                                                                  Civil No.:

 STATE FARM FIRE & CASUALTY                                             Judge:
 COMPANY,
                                                                   Discovery Tier: 2
            Defendant.


        THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

        STATE FARM FIRE & CASUALTY COMPANY

        You are hereby summoned and required to answer the attached Complaint. Within 21

days after service of this Summons, you must file your answer with Clerk of the Court at the

following address 297 S. Main Street, Monticello, UT 84535 and you must mail or deliver a

copy to Plaintiffs' attorneys at the address listed above. If you fail to do so, judgment by default


                                                  1
 Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.9 Page 4 of 9




may be taken against you for the relief demanded in the Complaint. Within ten (10) days after

service of this summons on you, the Complaint will be filed with the Clerk of the Court. If the

Complaint is not filed with the Court within ten (10) days after service of this Summons upon

you, then you will not need to file an answer to the Complaint.

You may call the Clerk of the Court at 435-587-2122 at least fourteen (14) days after the service

of this Summons upon you to determine if the Complaint has been filed.

       DATED this 12th day of November 2020.


                                                     SAGE LAW PARTNERS, LLC


                                                     Isl Ryan M Nord
                                                     RyanM. Nord
                                                     Attorneys for Plaintiff




                                                2
'.I"
       Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.10 Page 5 of 9




       Ryan M. Nord (11140)
       SAGE LAW PARTNERS, LLC
       140 North Union Ave., Suite 220
       Farmington, Utah 84025
       Tel: (801) 438-7120
       Fax: (801) 438-7121
       Email: mord@sagelawpartners .corn
       Attorneys for Plaintiff


                                  IN THE SEVENTH DISTRICT COURT,
                                  SAN JUAN COUNTY, STATE OF UTAH



        DAVIS FAMILY LODGING, LLC D/B/A
        BLUE MOUNTAIN HORSEHEAD INN,                                     COMPLAINT

                    Plaintiff,
        -vs-                                                                Civil No.:

        STATE FARM FIRE & CASUALTY                                            Judge:
        COMPANY,

                    Defendant.                                          Discovery Tier: 3


               Plaintiff Davis Family Lodging, LLC d/b/a Blue Mountain Horsehead Inn ("Plaintiff''),

       hereby complains and alleges against the defendant State Farm Fire & Casualty Company (the

       "Defendant") as follows:

                                                   PARTIES

               1.     Plaintiff is a Utah entity with a principal place of business in San Juan County.

               2.     Defendant is an insurance corporation that regularly conducts business in the

       State of Utah and conducted business with Plaintiff in the State of Utah.
Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.11 Page 6 of 9
                                                                                                       V




                                 JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction over this matter pursuant to Utah Code

Ann. § 78A-5-102.

       4.      Venue is proper pursuant to Utah Code Ann.§§ 78B-3-304 and 307.

                                   FACTUAL ALLEGATIONS

        5.     Plaintiff is the owner ofreal property located at 1232 North Main, Monticello,

Utah (the "Property").

        6.     Plaintiff obtained a property insurance policy from Defendant (referred to herein

as the "Policy"), insuring the Property.

       7.      Plaintiff was listed as the insured under the Policy.

        8.     During the Policy period, a storm (the "Storm") passed through the Property area

and caused significant damage to the Property.

       9.      Plaintiff contacted Defendant to discuss the damage to the Property and to open a

claim in relationship thereto (the "Claim").

        10.    Defendant failed to properly investigate the Claim.

        11.    Defendant failed to properly cover the Claim.

        12.    In total, Plaintiff is entitled to recover at least $320,544.10 from Defendant with

attorney fees and interest plus costs.

                                         FffiST CAUSE OF ACTION
                                             (Breach of Contract)

        13.    Plaintiff realleges and incorporates by reference the allegations in all of the prior

paragraphs.

                                                 2
,.   Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.12 Page 7 of 9




             14.    The Policy constitutes a valid and enforceable contract whereby Defendant

     insured Plaintiff in the Policy.

             15.    Plaintiff is entitled to full payment for losses under the Policy.

             16.    Defendant has materially breached the Policy by, among other things, failing to

     timely and fully pay Plaintiff for covered losses.

             17.    Defendant has materially breached the Policy by, among other things, failing to

     pay for actual damages caused by the Storm.

             18.    As a direct and proximate result of Defendant's material breach of the Policy as

     described above, Plaintiff has incurred, and continues to incur, significant damages.

             19.    Defendant's actions and inactions in responding to, evaluating, and handling the

     Claim constitutes bad faith under Utah law.

             20.    As a direct and proximate result of Defendant's bad faith actions and breach of

     the Policy, as described above, Plaintiff has incurred, and continues to incur, significant

     damages.

             21.     Plaintiff is therefore entitled to judgment against Defendant as set forth below in

     the Prayer for Relief.

                                         SECOND CAUSE OF ACTION
                                 (Breach of Duty of Good Faith and Fair Dealing)

             22.    Plaintiff realleges and incorporates by reference the allegations in each of the

     prior paragraphs.

             23.    The Policy constitutes a valid and enforceable contract between Defendant and

     Plaintiff.

             24.    An implied covenant of good faith and fair dealing exists in the Policy.

                                                          3
Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.13 Page 8 of 9




        25.        Defendant breached the duty of good faith and fair dealing in the following

respects:

              a. Failing to properly investigate the Claim;

              b. Failing to fairly evaluate the Claim;

              c. Failing to promptly pay and settle the Claim;

              d. Failing to comply with Utah law regarding the handling of the Claim;

              e. Misrepresenting facts regarding policy provisions and coverages;

              f.   Asserting standards and terms for denial of the Claim not contained within or

                   supported by the Policy; and

              g. Failing to deal with its insured as a layman and not as an expert in the subtleties

                   of law and insurance.

       26.         As a direct and proximate result of Defendant's breach of the duty of good faith

and fair dealing as described above, Plaintiff has incurred, and continues to incur, significant

damages.

       27.         Plaintiff is therefore entitled to judgment against Defendant as set forth below in

the Prayer for Relief.

                                                  JURY DEMAND

       28.         Plaintiff has requested a jury trial.

                                             PRAYER FOR RELIEF

WHEREFORE, the Plaintiff requests relief as follows:




                                                       4
      Case 4:20-cv-00133-DN-PK Document 2-2 Filed 12/07/20 PageID.14 Page 9 of 9

' .




               I.     On Plaintiffs First Cause of Action: A money judgment against Defendant in an

      amount to be determined at trial, but at least $320,544.10 with attorney fees and interest plus

      costs;

               IL     On Plaintiffs Second Cause of Action: A money judgment against Defendant in

      an amount to be determined at trial, but at least $320,544.10 with attorney fees and interest plus

      costs;

               III.   For such other relief as the Court deems proper.

      DATED this 12th day of November 2020.                SAGE LAW PARTNERS, LLC

                                                           Isl Ryan M Nord
                                                           RyanM. Nord
                                                           Attorneys for Plaintiff




                                                       5
